Opinion filed June 14, 2007 















 








 




Opinion filed June 14, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00090-CV 
                                                    __________
 
               IN THE MATTER OF THE ESTATE OF JAMES B. OWENS
 

 
                                          On
Appeal from the 42nd District Court
 
                                                        Coleman
  County, Texas
 
                                                     Trial
Court Cause No. 3298
 

 
                                             M
E M O R A N D U M    O P I N I O N
Michael
Owen has filed in this court a motion to dismiss his appeal.  The motion is granted, and the appeal is
dismissed.
 
PER
CURIAM
 
June
14, 2007
 
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.